Exhibit 10.5

 

MONTES ARCHIMEDES ACQUISITION CORP.
724 Oak Grove, Suite 130
Menlo Park, CA 94025

 

October 6, 2020

 

Patient Square Capital LP
724 Oak Grove, Suite 130
Menlo Park, CA 94025

 

Re:  Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Montes Archimedes Acquisition Corp. (the
“Company”) and Patient Square Capital LP (“PSC”), dated as of the date hereof,
will confirm our agreement that, commencing on the date the securities of the
Company are first listed on the Nasdaq Capital Market (the “Listing Date”),
pursuant to a Registration Statement on Form S-1 and prospectus filed with the
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial business
combination or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

i.PSC shall make available, or cause to be made available, to the Company, at
724 Oak Grove, Suite 130, Menlo Park, CA 94025 (or any successor location of
PSC), certain office space, utilities and secretarial and administrative support
as may be reasonably required by the Company. In exchange therefor, the Company
shall pay PSC the sum of $10,000 per month on the Listing Date and continuing
monthly thereafter until the Termination Date; and

 

ii.PSC hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind as a result of, or arising out of, this letter
agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 



 

 

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

[Signature Page Follows]

 



2

 

 

  Very truly yours,           MONTES ARCHIMEDES ACQUISITION CORP.           By:
/s/ Maria C. Walker     Name: Maria C. Walker     Title: Chief Financial Officer

 

 

AGREED TO AND ACCEPTED BY:       PATIENT SQUARE CAPITAL LP           By: /s/
Maria C. Walker       Name: Maria C. Walker       Title: Chief Financial Officer
   

 

[Signature Page to Administrative Support Agreement]

 





